DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 10-20 are pending
Claims 5-9 are previously withdrawn from consideration
Claims 1-4 and 10-20 are rejected

Terminal Disclaimer
The terminal disclaimer filed on 09/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/710789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 4 states “a filter of claim 3,” and instead should state “the filter of claim 3,” for further clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 1 states “wherein said carrier   of said filter” and instead should state “wherein said carrier of .  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Line 1 states “comprising at least one filter assembly” and instead should state “comprising at least one of the filter assembly” for further clarity and to maintain consistency.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Lines 1-2 states “a plurality of said second filter assemblies, wherein said porous material of each second filter assembly”.  Examiner suggests amending the limitation to further recite “a plurality of said at least one second filter assembly, wherein said porous material of each of the at least one second filter assembly” for further clarity and to maintain consistency.  Appropriate corrections are required.
Claim 20 is objected to because of the following informalities:  Lines 3-4 states “and the water composition of claim 1 produced”.  Examiner suggests amending the limitation to further recite “and the water composition produced”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "in an amount…has an ORP of” on line 2.  It is unclear whether Applicant is referring to the same amount and the same ORP as recited on lines 4 and 7, respectively, or a different amount and a different ORP.
Claim 3 recites the limitation "the weight” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 3 recites the limitation “a water composition” on line 1.  It is unclear whether Applicant is referring to the same water composition as recited on line 1 of claim 1, or a different water composition.  If Applicant is referring to the same water composition, Examiner suggests amending the limitation to instead recite “the water composition” on line 1 of claim 3 to maintain consistency.  Furthermore, claim 3 recites the limitation “in an amount” on line 3.  It is unclear whether Applicant is referring to the amount of the ‘silicon material’ or the ‘to-be-treated water’ as recited on lines 2-3 of claim 3.  Claims 4 and 10-20 are also rejected since these claims depend on claim 3.
Claim 13 recites the limitation "is disposed to surround the other” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear and confusing what Applicant is trying to claim by ‘the other’.
Claim 18 recites the limitation "and operationally connected to said pipeline unit” on lines 2-3.  It is unclear and confusing what is operationally connected to said pipeline unit, the discharge unit or the first filter assembly?
Claim 19 recites the limitation "from a to-be-treated water.” on line 2.  It is unclear whether Applicant is referring to the same ‘to-be-treated water’ as recited on line 3 of claim 3, or a different ‘to-be-treated water’.
Claim 20 recites the limitation "a to-be-treated water.” on line 3.  It is unclear whether Applicant is referring to the same ‘to-be-treated water’ as recited on line 3 of claim 3, or a different ‘to-be-treated water’.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stouffer et al. (US 2010/0243572 A1) (hereinafter “Stouffer”) in view of Back (US 2014/0178491 A1).

Regarding Claim 1:
Stouffer teaches a water composition adapted to be received and sealed in a container (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11), comprising:
water that is utilizable by living organisms (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11), 
silicic acid present in said water composition in an amount of not greater than a saturation concentration of said silicic acid (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”), and 
hydrogen gas dissolved in said water (see paragraphs 18, 19, 33 and 35).
Stouffer does not explicitly teach wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV.
Back further teaches wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).
Stouffer and Back are analogous inventions in the art of teaching a water composition system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water composition of Stouffer to include a water composition with an oxidation reduction potential between -729 mV to -94 mV, as taught by Back, to further enhance the water property (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).

Regarding Claim 2:
The combination of Stouffer in view of Back teaches the water composition of claim 1, wherein said silicic acid is present in said water composition in an amount not lower than 11 mg/mL (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”).
Back further teaches wherein said water composition has an oxidation reduction potential (ORP) lower than -400 mV (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).
Stouffer and Back are analogous inventions in the art of teaching a water composition system and method.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water composition of Stouffer to include a water composition with an oxidation reduction potential between -729 mV to -94 mV, as taught by Back, to further enhance the water property (see Back paragraph 14 – “…water has an oxidation reduction potential of -729 mV to -94 mV…”).

Regarding Claim 3:
The combination of Stouffer in view of Back teaches a filter for producing a water composition of claim 1, comprising a carrier (activated carbon) and a silicon material supported on said carrier, said silicon material being configured to react with to-be-treated water and present in an amount not lower than 10% based on the weight of said filter (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”).

Regarding Claim 4:
an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the adsorptive media comprises activated carbon…”) (see paragraphs 29-31 regarding microns).

Regarding Claim 10:
The combination of Stouffer in view of Back teaches a filter assembly comprising:
a housing defining a receiving space and including an inlet and an outlet, said inlet and said outlet being fluidly communicated with said receiving space (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”); and
a filter of claim 3, which is received in said receiving space of said housing (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 11:
The combination of Stouffer in view of Back teaches the filter assembly of claim 10, wherein said carrier of said filter is further selected from the group consisting of activated carbon, hollow fiber membrane (HEM) , bamboo charcoal, porphyritic andesite, quartz sand, fiber, ceramics and combinations thereof, said silicon material being supported on said carrier (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 12:
The combination of Stouffer in view of Back teaches the filter assembly of claim 11, wherein said carrier is a combination of said activated carbon and said hollow fiber membrane, said activated carbon being disposed proximate to said inlet, and said hollow fiber membrane being disposed proximate to said outlet (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 13:
a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 14:
The combination of Stouffer in view of Back teaches a water purification system, comprising at least one filter assembly of claim 10 as a first filter assembly (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 15:
The combination of Stouffer in view of Back teaches the water purification system of claim 14.
Although the combination discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the see MPEP 2144.04 VI B. Duplication of Parts) (see Stouffer paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 16:
The combination of Stouffer in view of Back teaches the water purification system of claim 15, wherein said porous material of said at least one second filter assembly is selected from the group consisting of activated carbon, hollow fiber membrane and the combination thereof (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 17:
The combination of Stouffer in view of Back teaches the water purification system of claim 15.
Although the combination discloses a single filtration system comprising a filter matrix, a housing, a fluid inlet, and a fluid outlet, it would have been obvious before the effective see MPEP 2144.04 VI B. Duplication of Parts) (see Stouffer paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).

Regarding Claim 18:
The combination of Stouffer in view of Back teaches the water purification system of claim 15, further comprising a discharge unit disposed downstream of said first filter assembly and operationally connected to said pipeline unit to discharge a liquid, a gas or the combination thereof from said pipeline unit (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”) (see paragraph 20 – “…includes a filter housing for a filter element and an outlet to pass treated fluid away from the filter housing in an appropriate manner.”).

Regarding Claim 19:


Regarding Claim 20:
The combination of Stouffer in view of Back teaches the water purification system of claim 14, further comprising two measuring units respectively disposed upstream and downstream of said first filter assembly to respectively determine total dissolved solids of a to-be-treated water and a water composition produced by said water purification system (see Examples 1-14 and Tables further illustrating numerical data values received via measuring devices) (see paragraph 1 – “…relates to liquid filtration systems and filter matrixes and media, wherein the filter media contains, for example, plasma-treated polymeric binders.”) (see paragraph 11 – “…utilize plasma-treated binder particles in conjunction with sorptive media…filtration media comprising an adsorptive media and plasma-treated polymeric binder particles…the surfaces of the plasma-treated polymeric binder particles comprise an oxide, silicon, or both…the polymeric binder particles are present in an amount in the range of 5 to 30% by weight of the media…”) (see paragraph 16 – “…provided is a filtration system comprising a filter matrix formed from an adsorptive media and a plasma-treated polymeric binder, a housing surrounding the filter media, a fluid inlet, and a fluid outlet…the adsorptive media comprises activated carbon…the surface of the polymeric binder comprises an oxide, silicon, or both.”).


Response to Arguments
Applicant’s arguments, see Remarks filed on 09/10/2021, with respect to claims 1-4 and 10-20 have been fully considered and are persuasive.  The previous 103 rejection has been updated (see above). 
A new set of claim objections are now made (see above).
The previous 112(b) claim rejection regarding claim 20 has been considered and is updated.  Furthermore, a new set of 112(b) claim rejections are also now made (see above).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/AKASH K VARMA/Examiner, Art Unit 1773